Citation Nr: 1542838	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.  

2.  Entitlement to service connection for gastrointestinal problems.  

3.  Entitlement to service connection for bilateral arm strain.

4.  Entitlement to service connection for chronic residuals of left foot injury.  

5.  Entitlement to service connection for chronic sinusitis.  

6.  Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1996 to August 2000, from January 2004 to October 2004 and from January 2006 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a Travel Board hearing for May 15, 2013.  He did not show to his scheduled hearing and it was cancelled.  However, VA had received a request to reschedule from the Veteran on May 1, 2013.  He indicated that he desired a videoconference hearing.  The record does not reflect that he has been rescheduled for his requested hearing.  As such, this claim must be remanded so that the Veteran can be rescheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2015).  He should be scheduled for a videoconference hearing from his local RO as soon as possible.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Board Member from his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




